             Case 2:18-cv-00606-RSL Document 105 Filed 11/25/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9
   LARRY PIFER and PAMELA PIFER,                      No. 2:18-cv-00606-RSL
10 Husband and Wife,

11                 Plaintiffs,                        STIPULATION AND ORDER OF
                                                      DISMISSAL OF PLAINTIFFS' CLAIMS
12         vs.                                        AGAINST SPECIALIZED LOAN
                                                      SERVICING LLC, NEWREZ, LLC F/K/A
13 BANK OF AMERICA N.A., a national                   NEW PENN FINANCIAL, LLC D/B/A
     association, SPECIALIZED LOAN                    SHELLPOINT MORTGAGE SERVICING
14   SERVICING LLC, a foreign corporation,            AND THE BANK OF NEW YORK AS
     SHELLPOINT, LLC a foreign corporation,           TRUSTEE FOR THE
15   and THE BANK OF NEW YORK AS                      CERTIFICATEHOLDERS OF THE CWABS
     TRUSTEE FOR THE                                  INC., ASSET-BACKED CERTIFICATES
16   CERTIFICATEHOLDERS OF THE CWABS,                 SERIES 2007-8
     INC., ASSET-BACKED CERTIFICATES,
17   SERIES 2007-8, a national association,

18                 Defendants.

19                                          STIPULATION

20 COME NOW Plaintiffs, by and through their counsel of record Vicente Omar Barraza, and

21 Defendants Specialized Loan Servicing LLC, NewRez, LLC f/k/a New Penn Financial, LLC d/b/a

22 Shellpoint Mortgage Servicing and the Bank of New York as Trustee for the Certificateholders

23 of the CWABS Inc., Asset-Backed Certificates Series 2007-8 by and through their counsel of

24 record, Nellie Q. Barnard and hereby stipulate as follows:

25         All of Plaintiffs' claims in this litigation against Defendants Specialized Loan Servicing

26 LLC, NewRez, LLC f/k/a New Penn Financial, LLC d/b/a Shellpoint Mortgage Servicing and the

27 Bank of New York as Trustee for the Certificateholders of the CWABS Inc., Asset-Backed



     STIPULATION AND ORDER OF                                      HOLLAND & KNIGHT LLP
                                                                     601 SW 2nd Ave, Suite 1800
     DISMISSAL - 1 Case No. 18-cv-00606-RSL                              Portland, OR 97204
                                                                      Telephone: 503.243.2300
             Case 2:18-cv-00606-RSL Document 105 Filed 11/25/20 Page 2 of 2



 1 Certificates Series 2007-8 shall be dismissed with prejudice and without costs or fees to either

 2 party.

 3          DATED this 24th day of November, 2020.
 4    HOLLAND & KNIGHT LLP                            BARRAZA LAW PLLC
 5    By: s/ Nellie Q. Barnard                        By: s/ Vicent Omar Barraza
      Nellie Q. Barnard, WSBA No. 50587               Vicente Omar Barraza, WSBA No. 43589
 6    E-mail: nellie.barnard@hklaw.com                E-mail: omar@barrazalaw.com
      David J. Elkanich, WSBA No. 35956               10728 16th Ave SW
 7    E-mail: serve.dje@hklaw.com                     Seattle, WA 98146
      Garrett S. Garfield, WSBA No. 48375
                                                      Tel: 206-933-7861
 8    E-mail: serve.gsg@hklaw.com
                                                      Attorneys for Plaintiffs
      601 SW Second Avenue, Suite 1800
 9    Portland, OR 97204
      Telephone: 503-243-2300
10
      Attorneys for Specialized Loan Servicing LLC,
11    NewRez, LLC f/k/a New Penn Financial, LLC
      d/b/a Shellpoint Mortgage Servicing and the
12    Bank of New York as Trustee for the
      Certificateholders of the CWABS Inc., Asset-
13    Backed Certificates Series 2007-8
     Pursuant to the above Stipulation of the parties, and for good cause shown, IT IS HEREBY
14   ORDERED that all of Plaintiffs' claims in this litigation against Defendants Specialized Loan
     Servicing LLC, NewRez, LLC f/k/a New Penn Financial, LLC d/b/a Shellpoint Mortgage
15   Servicing and the Bank of New York as Trustee for the Certificateholders of the CWABS Inc.,
     Asset-Backed Certificates Series 2007-8, are hereby dismissed with prejudice and without costs.
16          Dated this 25th day of November, 2020.

17

18                                               Robert S. Lasnik
                                                 United States District Judge
19

20

21

22

23

24

25

26

27



      STIPULATION AND ORDER OF                                    HOLLAND & KNIGHT LLP
                                                                    601 SW 2nd Ave, Suite 1800
      DISMISSAL - 2 Case No. 18-cv-00606-RSL                            Portland, OR 97204
                                                                     Telephone: 503.243.2300
